Citation Nr: 0317568	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right knee disability, status post anterior cruciate ligament 
(ACL) repair, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for 
residuals of abdominal surgery, on appeal from the initial 
grant of service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Los Angeles, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for post-surgical conditions of 
the right knee, abdomen, and right hand.  The RO assigned 0 
percent, noncompensable disability ratings for each 
disability, but assigned a 10 percent overall rating based on 
multiple noncompensable service-connected disabilities.


REMAND

The veteran underwent abdominal surgery, which included an 
appendectomy, in October 1997.  He contends that the 
residuals of the surgery include a scar and adhesions that 
limit activity involving motion of the torso.  The RO has 
evaluated the surgery residuals under Diagnostic Code 7301, 
which evaluates adhesions of the peritoneum in part based on 
whether there is pulling pain on attempting work or 
aggravated by movements of the body.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2002).

Although the veteran had VA examinations in December 1999 and 
June 2001, those examinations did not address whether the 
veteran had discomfort or impairment with motion of the 
torso.  A new examination should be performed to obtain 
findings regarding such manifestations.

VA has recently revised the regulations regarding evaluation 
of skin disorders, including scars.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  In a January 2003 letter, VA 
informed the veteran of this change in the law, provided him 
with a copy of the revised regulations, and gave him an 
opportunity to submit additional evidence or argument on 
scar-related claims.  In reevaluating the veteran's abdominal 
surgery residuals following the new examination, the RO 
should consider both the old and new versions of the rating 
schedule in evaluating the scar.

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he has until January 14, 2004 to respond 
to the Board's VCAA letter.  The Board 
may not be able to readjudicate his 
claims prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The RO should schedule the veteran 
for a new VA examination to determine the 
residuals, including scars and adhesions, 
of his abdominal surgery.  The examiner 
should provide specific findings 
regarding any impairment, limitation of 
motion, or discomfort with movement of 
the torso.

3.  Thereafter, the RO should reevaluate 
the claims on appeal.  In evaluating the 
surgical scar, the RO should consider 
both the old and new versions of the 
regulations for rating skin disorders.  
If the benefits sought on appeal remain 
denied, the RO should issue a 
supplemental statement of the case.

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





